Title: From James Madison to Robert Smith, 9 June 1804
From: Madison, James
To: Smith, Robert



Sir.
Department of State June 9th. 1804.
I have the honor to inform you that the President has determined to send to the Dey of Algiers ten brass twenty-four pounders, and five brass eighteen pounders, with Carriages and the necessary apparatus complete. They are to be long guns fit for batteries. He also wishes the Cargo of the Ship Sally, lost off St. Lucar, be repeated and another Cargo to be shipped to the Dey to consist of plank and timber of good quality, of small spars for topmasts, top gallant masts, steering sail-booms, and stuff for handles of rammers, spunges and ladles for cannon of different calibers, from 48 to 6 pounders. The kinds of timber and plank for this last cargo may be selected from the list out of which the last shipments, were made, and the proportions of the whole Cargo regulated by an attention to the stowage and assortment. The Cannon can be cast at Foxalls furnace out of some brass belonging to the public. It is desirable that the above should be collected and forwarded as soon as is practicable. I am &c.
James Madison.
